Citation Nr: 1724345	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right above-the-knee amputation, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a left above-the-knee amputation, to include as secondary to diabetes mellitus.

3.  Entitlement to an automobile or other conveyance and adaptive equipment.

4.  Entitlement to specially adapted housing.

5.  Entitlement to total disability based on individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to June 1970.  His service included service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) based on a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously before the Board in February 2016, where the issues were remanded for the issuance of a Statement of the Case (SOC) following a timely notice of disagreement (NOD).  The directives of that remand have not been completed and the issues are being remanded again.

Additionally in the February 2016 decision and remand, the Board denied entitlement to service connection for hypertension secondary to diabetes mellitus.  The Veteran's representative was provided the opportunity to review the claims file.  In June 2017, the American Legion provided an Appellate Brief that presented argument in support of entitlement to service connection for hypertension, only.  The Board notes that this issue is no longer on appeal as it was decided in the February 2016 Board decision and remand.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In a September 2015 decision, the RO denied the issues of entitlement to service connection for right and left above-the-knee amputations, entitlement to an automobile or other conveyance, entitlement to specially adapted housing, entitlement to SMC based on aid and attendance, and entitlement to TDIU.  The Veteran provided a timely NOD with the decision in November 2015.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to a SOC on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board remanded the claims in February 2016, directing the RO to issue the appropriate SOC for the issues on appeal.  As of the writing of this remand, the electronic claims file does not contain a SOC addressing these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the issues of entitlement to service connection for a right above-the-knee amputation and left below-the-knee amputation, entitlement to an automobile or other conveyance, entitlement to specially adapted housing, entitlement to SMC based on aid and attendance, and entitlement to TDIU must be remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC addressing the issues of entitlement to service connection for a right above-the-knee amputation and left below-the-knee amputation, entitlement to an automobile or other conveyance and adaptive equipment, entitlement to specially adapted housing, entitlement to SMC based on aid and attendance, and entitlement to TDIU.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.  These issues should only be returned to the Board if the Veteran perfects a timely appeal of their denial.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


